DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 11,039,156. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are substantially similar. For example, Table 1 shows that the limitations of claim 1 are substantially the same as the underlined portions of claim 1 of US 11,039,156. Likewise for independent claims 11 and 20. As such, claims 1-20 are rejected on the bases of nonstatutory double patenting.

Claim 1 of Instant Application
A method for video decoding in a decoder, comprising: 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information including an intra prediction direction for the current block; 
determining a usage of a position dependent prediction combination (PDPC) process according to the intra prediction direction of the current block; and 
reconstructing, with circuitry of the decoder, the current block based on the usage of the PDPC process on the current block, wherein 
the PDPC process is performed on a first number of columns of samples in the current block in a case that the intra prediction direction is closer to a vertical intra prediction direction than a horizontal intra prediction direction, and 
the PDPC process is performed on a second number of rows of samples in the current block in a case that the intra prediction direction is closer to than the vertical intra prediction direction.
Claim 1 of US 11,039,156
A method for video decoding in a decoder, comprising: 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence, the prediction information indicating an intra prediction direction for the current block that is one of (i) a diagonal intra prediction direction or (ii) a neighboring intra prediction direction adjacent to the diagonal intra prediction direction; 
determining a usage of a position dependent prediction combination (PDPC) process according to the intra prediction direction of the current block, the same PDPC process being applied to both the diagonal intra prediction direction and the neighboring intra prediction direction; and 
reconstructing, with the circuitry of the decoder, the current block based on the usage of the PDPC process on the current block, wherein 
based on the intra prediction direction being closer to a vertical intra prediction direction than a horizontal intra prediction direction, the PDPC process is performed on a first number of columns of samples in the current block, and 
based on the intra prediction direction being closer to the horizontal intra prediction direction than the vertical intra prediction direction, the PDPC process is performed on a second number of rows of samples in the current block.

Table 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484